UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8537


DAVID M. KISSI,

                  Plaintiff - Appellant,

             v.

GARY WILSON,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-01638-PJM)


Submitted:    April 23, 2009                  Decided:   May 4, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David    M.    Kissi   appeals    the        district    court’s     order

dismissing      his    civil    complaint      for    lack     of     subject    matter

jurisdiction.          We     have   reviewed        the     record    and    find     no

reversible     error.         Accordingly,     we     deny    Kissi’s     motion      for

appointment of counsel and affirm for the reasons stated by the

district court.        Kissi v. Wilson, No. 8:08-cv-01638-PJM (D. Md.

Aug. 29, 2008).             We dispense with oral argument because the

facts   and    legal    contentions     are    adequately        presented       in   the

materials     before    the     court   and    argument        would    not     aid   the

decisional process.

                                                                                AFFIRMED




                                         2